                                          Case 4:19-cv-02917-PJH Document 27 Filed 08/13/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL DAVID NILSEN,                          Case No. 19-cv-02917-PJH
                                                       Petitioner,
                                   8
                                                                                        ORDER GRANTING RESPONDENT'S
                                                  v.                                    MOTION TO DISMISS AND DENYING
                                   9
                                                                                        CERTIFICATE OF APPEALABILITY
                                  10     LAKE COUNTY SUPERIOR COURT,
                                         APPELLATE DEPT., et al.,                       Re: Dkt. No. 20
                                  11                   Respondents.
                                  12
Northern District of California
 United States District Court




                                  13          This is a habeas case brought pro se by a former prisoner under 28 U.S.C. §

                                  14   2254, challenging a conviction involving several misdemeanors. Respondent has filed a

                                  15   motion to dismiss on the ground that the petition is unexhausted. Petitioner has filed an

                                  16   opposition and respondent filed a reply. For the reasons that follow, the motion is

                                  17   granted.

                                  18                                          DISCUSSION

                                  19          Exhaustion

                                  20          An application for a federal writ of habeas corpus filed by a prisoner who is in state

                                  21   custody pursuant to a judgment of a state court may not be granted unless the prisoner

                                  22   has first exhausted state judicial remedies, either by way of a direct appeal or in collateral

                                  23   proceedings, by presenting the highest state court available with a fair opportunity to rule

                                  24   on the merits of each and every issue he or she seeks to raise in federal court. See 28

                                  25   U.S.C. § 2254(b),(c); Granberry v. Greer, 481 U.S. 129, 133-34 (1987). Petitioner has

                                  26   the burden of pleading exhaustion in his or her habeas petition. See Cartwright v. Cupp,

                                  27   650 F.2d 1103, 1104 (9th Cir. 1981).

                                  28
                                          Case 4:19-cv-02917-PJH Document 27 Filed 08/13/20 Page 2 of 5




                                   1          A petitioner fully and fairly presents a claim to the state courts “if he presents the

                                   2   claim (1) to the correct forum; (2) through the proper vehicle; and (3) by providing the

                                   3   factual and legal basis for the claim. Full and fair presentation additionally requires a

                                   4   petitioner to present the substance of his claim to the state courts, including a reference

                                   5   to a federal constitutional guarantee and a statement of facts that entitle the petitioner to

                                   6   relief.” Scott v. Schriro, 567 F.3d 573, 582 (9th Cir. 2009) (citations omitted).

                                   7          Misdemeanor appeals follow a different track than felony appeals in California.

                                   8   McMonagle v. Meyer, 802 F.3d 1093, 1096 (9th Cir. 2015) (en banc). Misdemeanants

                                   9   appeal their convictions to the appellate division of the superior court in which they were

                                  10   convicted, Cal. Pen. Code § 1466, and if the appellate division affirms the conviction,

                                  11   then they may request certification of the case for transfer to the California Court of

                                  12   Appeal for further review, Cal. R. Ct. 8.1005(b). Id. “If certification is denied, the
Northern District of California
 United States District Court




                                  13   misdemeanant may petition the Court of Appeal directly to accept transfer of the case.”

                                  14   Id., citing Cal. R. Ct. 8.1002, 8.1006. If the appellate court denies the transfer, the denial

                                  15   is final immediately, and the misdemeanant may not appeal the denial to the California

                                  16   Supreme Court, Cal. R. Ct. 8.500(a)(1). Id. Misdemeanor convictions become final upon

                                  17   the denial of a petition to accept transfer by the appellate court, and therefore final for

                                  18   AEDPA purposes ninety days after the denial of the transfer. Id. at 1098-99 (overruling

                                  19   Larche v. Simons, 53 F.3d 1068 (9th Cir. 1995), which held that California

                                  20   misdemeanants must seek habeas relief from the state high court in order to fully exhaust

                                  21   their claims, because it created undue confusion in the wake of AEDPA’s enactment and

                                  22   unduly restricted the state’s ability to dictate its own systems of appellate review).

                                  23          On May 25, 2018, petitioner was found guilty of several misdemeanors. Docket

                                  24   No. 10, Ex. B at 4. The judgment was affirmed by the appellate division of the superior

                                  25   court on March 25, 2019. Id. Petitioner did not request certification of the case for

                                  26   transfer to the California Court of Appeal nor did he petition the California Court of Appeal

                                  27   directly to accept transfer of the case.

                                  28
                                                                                      2
                                           Case 4:19-cv-02917-PJH Document 27 Filed 08/13/20 Page 3 of 5




                                   1          On April 25, 2019, petitioner filed a habeas petition in the California Court of

                                   2   Appeal, that was denied on April 29, 2019. Motion to Dismiss, Exs. 1, 2. On May 7,

                                   3   2019, filed a petition in the California Supreme Court, that was denied on May 22, 2019.

                                   4   Id., Ex. 3.

                                   5          In this case, the judgement was affirmed by the appellate division of the superior

                                   6   court on March 25, 2019. Petitioner failed to request certification of the case for transfer

                                   7   to the California Court of Appeal nor did he petition the California Court of Appeal directly

                                   8   to accept transfer of the case. Therefore, the claims were not exhausted. See Lull v.

                                   9   California, No. 17-1673, 2018 WL 3388593, *2 (E.D. Cal. 2018) (claims not exhausted

                                  10   where petitioner failed to seek transfer of case to California Court of Appeal). Petitioner

                                  11   did file a habeas petition in the California Supreme Court. Motion to Dismiss, Ex. 3.

                                  12   Even assuming that this petition could serve to exhaust his misdemeanor claims, the
Northern District of California
 United States District Court




                                  13   claim presented in that petition is not one of the two claims in this federal petition. Id.

                                  14          Petitioner does not contest that he failed to follow the proper exhaustion

                                  15   procedures for the cognizable claims in this petition. In his opposition (Docket No. 25),

                                  16   he argues that a claim dismissed at screening (Docket No. 11), was properly exhausted.

                                  17   Assuming that this claim was exhausted, it was dismissed and is not part of this petition.

                                  18   To the extent petitioner seeks reconsideration, any such request is denied. Petitioner

                                  19   argues that the state court that found him guilty did not have jurisdiction, because he

                                  20   sought recusal of the trial judge which he argues was improperly denied by the appellate

                                  21   department. Opposition at 2. As noted in the prior order, petitioner’s claim that state law

                                  22   and procedures were violated fails to state a federal claim. See Estelle v. McGuire, 502

                                  23   U.S. 62, 68 (1991) (“We have stated many times that federal habeas corpus relief does

                                  24   not lie for errors of state law.”) For all these reasons, petitioner’s claims in this petition

                                  25   are unexhausted.

                                  26                                           CONCLUSION

                                  27          1. Respondent’s motion to dismiss (Docket No. 20) is GRANTED. The petition is

                                  28   DISMISSED as unexhausted. The clerk shall close the file.
                                                                                       3
                                          Case 4:19-cv-02917-PJH Document 27 Filed 08/13/20 Page 4 of 5




                                   1          2. The clerk shall substitute Rob Howe, Chief Probation Officer of Lake County,

                                   2   as respondent.

                                   3                                         APPEALABILITY

                                   4          The federal rules governing habeas cases brought by state prisoners require a

                                   5   district court that enters a final order adverse to the petitioner to grant or deny a

                                   6   certificate of appealability (“COA”) in the order. See Rule 11(a), Rules Governing § 2254

                                   7   Cases, 28 U.S.C. foll. § 2254.

                                   8          A petitioner may not appeal a final order in a federal habeas corpus proceeding

                                   9   without first obtaining a certificate of appealability. See 28 U.S.C. § 2253(c); Fed. R.

                                  10   App. P. 22(b). Section 2253(c)(1) applies to an appeal of a final order entered on a

                                  11   procedural question antecedent to the merits, for instance a dismissal on statute of

                                  12   limitations grounds, as here. See Slack v. McDaniel, 529 U.S. 473, 483 (2000).
Northern District of California
 United States District Court




                                  13          “Determining whether a COA should issue where the petition was dismissed on

                                  14   procedural grounds has two components, one directed at the underlying constitutional

                                  15   claims and one directed at the district court’s procedural holding.” Id. at 484-85. “When

                                  16   the district court denies a habeas petition on procedural grounds without reaching the

                                  17   prisoner’s underlying constitutional claim, a COA should issue when the prisoner shows,

                                  18   at least, that jurists of reason would find it debatable whether the petition states a valid

                                  19   claim of the denial of a constitutional right and that jurists of reason would find it

                                  20   debatable whether the district court was correct in its procedural ruling.” Id. at 484. As

                                  21   each of these components is a “threshold inquiry,” the federal court “may find that it can

                                  22   dispose of the application in a fair and prompt manner if it proceeds first to resolve the

                                  23   issue whose answer is more apparent from the record and arguments.” Id. at 485.

                                  24   Supreme Court jurisprudence “allows and encourages” federal courts to first resolve the

                                  25   procedural issue, as was done here. See id.

                                  26          Here, the court declines to issue a COA regarding the procedural holding or the

                                  27   underlying claims because reasonable jurists would not find the court’s findings

                                  28   debatable.
                                                                                      4
                                          Case 4:19-cv-02917-PJH Document 27 Filed 08/13/20 Page 5 of 5




                                   1   The court therefore DENIES a COA.

                                   2         IT IS SO ORDERED.

                                   3   Dated: August 13, 2020

                                   4

                                   5                                                   /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             5
